EXHIBIT 3

Spagni Form I-797B
Notice of Action

Case 3:21-mj-04149 Document 6-3 Filed 07/30/21 Page 1 of 3 PagelD #: 96
 

 

 

1-797B | NOTICE ¢ OF ACTION | US CrrizENStip AND IMMIGRATION SERVICES

 

 

 

 

 

 

Receipt Number . Case Type
WAC2032650101 1129 - PETITION FORA NONIMMIGRANT WORKER
Received Date | Priority Date Petitioner
09/28/2020 ACCESSCOIN LLC
Notice Date Page Beneficlary
10/07/2020 1 of 2 SPAGNI, RICCARDO PAOLO
ACCESSCOIN LLC Notice Type: Approval Notice
c/o JASON SUSSER Class: O1A
SISKIND SUSSER PC Valid from 12/01/2020 to 11/30/2023
1028 OAKHAVEN RD Consulate: CAPE TOWN
MEMPHIS TN 38119

 

 

The above petition has been approved, and notification has been sent to the listed consulate. You may also send the tear-off bottom part of this notice to the’
worker(s) to show the approval. Please contact the consulate with any questions about visa issuance. THIS FORM IS NOT A VISA AND MAY NOT BE
USED IN PLACE OF A VISA,

Petition approval does not authorize employment or. training. When the workers are granted status upon adinission to 5 the United States, they can then

work for the petitioner, but only as detailed in the petition and for the period authorized. When seeking admission to the United States, the following
classifications may be eligible for a grace period of up to 10 days before, and up to 10 days after the petition validity period: CW-I, E-1, E-2, E-3, H-1B,
H-2B, H-3, L-1A, L-1B, O-1, O-2, P-1, P-2, P-3, TN-1, and TN-2, H-2A nonimmigrants may be eligible for a grace period of up to one week before and -
30 days after the petition validity period. If provided at admission, this grace period will be annotated on the beneficiary's I-94 by Customs and Border
Protection (CBP). The grace period is a period of authorized stay but does not provide the beneficiary authorization to work beyond the petition validity
period. Please contact the IRS with any questions about tax withholding.

If circumstances change, the petitioner can file Form I-824 to have us notify another consulate of this approval. If any of the workers are already in the U.S.
the petitioner can file a new Form 1-129 to seek to change or extend their status based on this petition. Chaneer in ernploytient or training may also require a
new petition: Include a copy of this notice with any other required documentation.

The approval of this visa petition does not in itself grant any immigration status and does not guarantee that the alien beneficiary will eubeeqntoatly be found
to be eligible for a visa, for admission to the United States, or for‘an extension, change, or adjustment of status.

Number of workers: 1

 

 

Please see the additional information on the back. You will be notified separately about any other cases you filed.

California Service Center .
U. S. CITIZENSHIP & IMMIGRATION SVC
P.O. Box 30111

Laguna Niguel CA 92607-0111

USCIS Contact Center: www. uscis.gov/contactcenter
- = . : -Please tear-off portion below-and forward it to the alien worker.

 

The alien may use this portion when applying for a visa at an American consulate abroad, or if no visa is required, when applying for admission to the U.S.

 

Receipt#: WAC2032650101 Case Type: [129

Notice Date: October 07, 2020 Petitioner: ACCESSCOIN LLC,
Petitioner Validity Dates: Valid from 12/01/2020 to 11/30/2023 Number of Workers: | .
Name DOB COB Class  Consulate/POE ‘occ
SPAGNI, RICCARDO PAOLO EE SOUTH AFRICA O1A__ CAPE TOWN 010

 

 

 

FORM !-797B EREV. 08/01/16]

Case 3:21-mj-04149 Document 6-3 Filed 07/30/21 Page 2 of 3 PagelD #: 97
 

 

 

I-797B | NOTICE OF ACTION | US. CITIZENSHIP AND IMMIGRATION SERVICES

 

 

 

 

 

 

Recelpt Nember Case Type

WAC2032650101 1129 - PETITION FOR A NONIMMIGRANT WORKER

Recelved Date i Priority Date Petitioner

09/28/2020 ACCESSCOIN LLC

Notice Date ; Page Beneficiary

10/07/2020 2 of 2 SPAGNI, RICCARDO PAOLO

Name me COB "Class Consulate/POE occ
SPAGNI, RICCARDO PAOLO SOUTH AFRICA OIA CAPE TOWN 010

The Small Business Regulatory Enforcement and Faimess Act established the Office of the National Ombudsman (ONO) at the Small Business
Administration. The ONO assists small businesses with issues related to federal regulations. If you are a small business with a comment or complaint about
regulatory enforcement, you may contact the ONO at www.sba.gov/ombudsman or phone 202-205-2417 or fax 202-481-5719.

NOTICE: Although this applicatiori or petition has been approved, USCIS and the U.S. Department of Homeland Security reserve the right to verify this
information before and/or after making a decision on your case so we can ensure that you have complied with applicable laws, rules, regulations, and other
legal authorities. We may review public information and records, contact others by mail, the internet or phone, conduct site inspections of businesses and
residences, or use other methods of verification. We will use the information obtained to determine whether you are eligible for the benefit you seck. If we
find any derogatory information, we will follow the law in determining whether to provide you (and the legal representative listed on your Form G-28, if
you.submitted one) an opportunity to address that information before we make a formal decision on your case or start proceedings.

 

 

Please see the additional information on the back. You will be notified separately about any other cases you filed.

California Service Center

U. S. CITIZENSHIP & IMMIGRATION SVC
P.O. Box 30111

Laguna Niguel CA 92607-0111"

 

USCIS Contact Center: www.uscls.gov/contactcenter

 

Please tear off portion below and forward it to Ine alien worker.

The alien may use this portion when applying for a visa at an American consulate abroad, or if no visa is required, when applying for admission to the U.S.

 

INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK

INTENTIONALLY LEFT BLANK

INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK

INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK
INTENTIONALLY.LEFT BLANK
INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK
INTENTIONALLY LEFT BLANK

FORM I-797B (REV. 08/01/16]
Case 3:21-mj-04149 Document 6-3 Filed 07/30/21 Page 3 of 3 PagelD #: 98
